DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/17/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Only the front page and search report of WO 2015/065850 A3 have been provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2004/0119889 A1).
As to claim 1, Ogata discloses a method of applying a Doppler effect to an object audio signal, the method comprising: 
determining a relative velocity between an audio object and an observer based on a velocity and a direction of the audio object and a position of the observer (¶0095 and ¶0165, Figs. 1-2. “The relative velocity calculating section 1530 calculates the velocity of an object (for example, object 1 of FIG. 1) by comparing a position information of the object 1 at a certain time and a position information of the object 1 after a predetermined time past from the certain time, and then, calculates the relative velocity between the virtual listening point 101 and the object 1.” “The velocity information and the direction information are included in the information at a certain time out of the object 1 information, generation of the audio with regard to the Doppler effect can be realized by using these information.”); 
applying the Doppler effect based on the relative velocity to the object audio signal (¶0012 and ¶0166. “An audio frequency transforming step of executing an audio frequency transformation based on the relative velocity to add a Doppler effect to the audio information at the virtual listening point.”); and 
rendering an object audio signal to which the Doppler effect is applied (¶0012 and ¶0166. “An audio frequency transforming step of executing an audio frequency transformation based on the relative velocity to add a Doppler effect to the audio information at the virtual listening point.” Object audio output including the added doppler effect.).
Ogata does not expressly disclose determining whether to apply the Doppler effect based on the relative velocity.
However, this is an implicit feature. If the relative velocity is zero (or even a low value), one of ordinary skill in the art would have found it obvious that the Doppler effect would not be applied as there would be no change in the frequency at the listening point due to motion of the audio object. 
As to claim 2, Ogata discloses determining the relative velocity from the velocity of the audio object based on an angle formed among the direction of the audio object, the audio object, and the observer (¶0165 and Fig. 2. Angle between direction of object 1 and listening point 101 shown.).
As to claim 3, Ogata does not expressly disclose comparing the relative velocity and a reference velocity, and determining to apply the Doppler effect when the relative velocity is greater than or equal to the reference velocity.
However, the broadest reasonable interpretation of the claim would have zero as a reference velocity. If the relative velocity is zero (or even a low value), one of ordinary skill in the art would have found it obvious that the Doppler effect would not be applied as there would be no change in the frequency at the listening point due to motion of the audio object.
As to claim 8, Ogata discloses a rendering apparatus performing a method of applying a Doppler effect to an object audio signal, the rendering apparatus comprising: 
a processor (¶0033. Computer executing the procedure is disclosed.), wherein the processor is configured to: 
determine a relative velocity between an audio object and an observer based on a velocity and a direction of the audio object and a position of the observer (¶0095 and ¶0165, Figs. 1-2. “The relative velocity calculating section 1530 calculates the velocity of an object (for example, object 1 of FIG. 1) by comparing a position information of the object 1 at a certain time and a position information of the object 1 after a predetermined time past from the certain time, and then, calculates the relative velocity between the virtual listening point 101 and the object 1.” “The velocity information and the direction information are included in the information at a certain time out of the object 1 information, generation of the audio with regard to the Doppler effect can be realized by using these information.”), 
apply the Doppler effect based on the relative velocity to the object audio signal (¶0012 and ¶0166. “An audio frequency transforming step of executing an audio frequency transformation based on the relative velocity to add a Doppler effect to the audio information at the virtual listening point.”), and 
render an object audio signal to which the Doppler effect is applied (¶0012 and ¶0166. “An audio frequency transforming step of executing an audio frequency transformation based on the relative velocity to add a Doppler effect to the audio information at the virtual listening point.” Object audio output including the added doppler effect.).
Ogata does not expressly disclose determine whether to apply the Doppler effect based on the relative velocity.
However, this is an implicit feature. If the relative velocity is zero (or even a low value), one of ordinary skill in the art would have found it obvious that the Doppler effect would not be applied as there would be no change in the frequency at the listening point due to motion of the audio object. 
As to claims 9-10, they are rejected under claim 8 using the same motivation as claims 2-3 above.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Thagadur Shivappa et al. (US 2020/0204966 A1) hereinafter “Thagadur.”
As to claim 4, Ogata discloses a method of applying a Doppler effect to an object audio signal, the method comprising: 
identifying information associated with a position of an audio object and a position of an observer based on a time interval (¶0014 and ¶0165, Figs. 1-2. Positions compared at first and second times which are start and end of a time interval.); 
determining a relative velocity between the audio object and the observer at a first time point and a second time point adjacent to the first time point (¶0095 and ¶0165, Figs. 1-2. “The relative velocity calculating section 1530 calculates the velocity of an object (for example, object 1 of FIG. 1) by comparing a position information of the object 1 at a certain time and a position information of the object 1 after a predetermined time past from the certain time, and then, calculates the relative velocity between the virtual listening point 101 and the object 1.”); 
applying the Doppler effect to the object audio signal based on the determined relative velocity (¶0095 and ¶0165, Figs. 1-2. “The relative velocity calculating section 1530 calculates the velocity of an object (for example, object 1 of FIG. 1) by comparing a position information of the object 1 at a certain time and a position information of the object 1 after a predetermined time past from the certain time, and then, calculates the relative velocity between the virtual listening point 101 and the object 1.” “The velocity information and the direction information are included in the information at a certain time out of the object 1 information, generation of the audio with regard to the Doppler effect can be realized by using these information.”); and 
rendering an object audio signal to which the Doppler effect is applied (¶0012 and ¶0166. “An audio frequency transforming step of executing an audio frequency transformation based on the relative velocity to add a Doppler effect to the audio information at the virtual listening point.” Object audio output including the added doppler effect.).
Ogata does not expressly disclose determining a relative velocity based on a distance between the audio object and the observer at a first time point and a distance between the audio object and the observer at a second time point adjacent to the first time point observer.
Ogata in view of Thagadur discloses determining a relative velocity based on a distance between the audio object and the observer at a first time point and a distance between the audio object and the observer at a second time point adjacent to the first time point observer (Thagadur, ¶0152, Fig. 6b-c. “The relative velocity of the remote vehicle is determined by computing the rate of change of distance per unit time, and the distance and angle is used to provide the doppler effect.”).
Ogata and Thagadur are analogous art because they are from the same field of endeavor with respect to audio doppler effect.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine relative velocity based on distance, as taught by Thagadur. The motivation would have been it is another way to calculate it.
As to claim 5, Ogata in view of Thagadur discloses wherein the applying of the Doppler effect comprises: applying the Doppler effect based on the relative velocity to the object audio signal (¶0012 and ¶0166. “An audio frequency transforming step of executing an audio frequency transformation based on the relative velocity to add a Doppler effect to the audio information at the virtual listening point.”).
Ogata in view of Thagadur does not expressly disclose determining whether to apply the Doppler effect based on the relative velocity.
However, this is an implicit feature. If the relative velocity is zero (or even a low value), one of ordinary skill in the art would have found it obvious that the Doppler effect would not be applied as there would be no change in the frequency at the listening point due to motion of the audio object. 
As to claim 6, it is rejected under claim 4 using the same motivation as claim 3 above.
As to claim 7, Ogata does not expressly disclose determining the relative velocity based on a difference between the distance between the audio object and the observer at the first time point and the distance between the audio object and the observer at the second time point, and on a difference between the first time point and the second time point.
Ogata in view of Thagadur discloses determining the relative velocity based on a difference between the distance between the audio object and the observer at the first time point and the distance between the audio object and the observer at the second time point, and on a difference between the first time point and the second time point (Thagadur, ¶0152, Fig. 6b-c. “The relative velocity of the remote vehicle is determined by computing the rate of change of distance per unit time, and the distance and angle is used to provide the doppler effect.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to determine relative velocity based on distance, as taught by Thagadur. The motivation would have been it is another way to calculate it.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654